Exhibit 10.8
NONSTATUTORY STOCK OPTION AGREEMENT
SYNTHESIS ENERGY SYSTEMS, INC.
AMENDED & RESTATED 2005 INCENTIVE PLAN
     This Stock Option Agreement (the “Agreement”), is entered into as of (Date)
between Synthesis Energy Systems, Inc., a Delaware corporation (the “Company”),
and (Optionee Name) (the “Optionee”).
WITNESSETH:
     WHEREAS, the Company has adopted the Amended & Restated Synthesis Energy
Systems, Inc. 2005 Incentive Plan (as amended from time to time, the “Plan”) to
encourage officers, employees, outside directors and consultants of the Company
and its Subsidiaries to acquire or increase their ownership interest in the
Company and to provide a means whereby they may develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company, and to encourage them to remain with and devote their best
efforts to the business of the Company thereby advancing the interests of the
Company and its stockholders;
     WHEREAS, the Plan provides that such selected individuals may be granted a
certain number of Options (as defined in the Plan) to purchase shares of the
Common Stock, par value $.0l per share (“Common Stock”), of the Company to
provide them with an ownership interest in the growth of the Company; and
     WHEREAS, the Optionee has been selected to receive such award.
     NOW, THEREFORE, in consideration of the premises, the terms and conditions
set forth herein, the mutual benefits to be gained by the performance thereof
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Grant of Option. Pursuant to the Plan, the Company grants Optionee an
option (the “Option” or “Stock Option”) to purchase (number of shares) shares
(the “Optioned Shares”) of Common Stock at an Option Price equal to (Fair Market
Value determined in accordance with the Plan) per share. The Date of Grant of
this Stock Option is (Date). The “Option Period” shall commence on the Date of
Grant and shall expire on the date immediately preceding the tenth (10th)
anniversary of the Date of Grant. The Stock Option is a Nonstatutory Stock
Option.
     2. Subject to Plan. The Stock Option and its exercise are subject to the
terms and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Agreement. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. The Stock Option is subject to any rules
promulgated pursuant to the Plan by the Committee.
     3. Vesting: Time of Exercise. Except as specifically provided in this
Agreement and subject to certain restrictions and conditions set forth in the
Plan, the Stock Option shall be vested and exercisable as follows (it being
understood that the right to purchase Option Shares shall be cumulative so that
the Optionee may purchase on or after any such anniversary and
1 Template (name or initials) Option Grant — (Date)

 



--------------------------------------------------------------------------------



 



during the remainder of the Option Period those quantities of Option Shares
which the Optionee was entitled to purchase but did not purchase during any
preceding period or periods):

  a.   With respect to 25% (Shares) of the total Optioned Shares, the Stock
Option shall vest and become exercisable on the first anniversary of the Date of
Grant provided the Optionee is employed by (or, if the Optionee is a consultant
or an Outside Director, is providing services to) the Company or a Subsidiary on
that date.     b.   With respect to 25% (Shares) of the total Optioned Shares,
the Stock Option shall vest and become exercisable on the second anniversary of
the Date of Grant provided the Optionee is employed by (or, if the Optionee is a
consultant or an Outside Director, is providing services to) the Company or a
Subsidiary on that date.     c.   With respect to 25% (Shares) of the total
Optioned Shares, the Stock Option shall vest and become exercisable on the third
anniversary of the Date of Grant provided the Optionee is employed by (or, if
the Optionee is a consultant or an Outside Director, is providing services to)
the Company or a Subsidiary on that date.     d.   With respect to 25% (Shares)
of the total Optioned Shares, the Stock Option shall vest and become exercisable
on the fourth anniversary of the Date of Grant provided the Optionee is employed
by (or, if the Optionee is a consultant or an Outside Director, is providing
services to) the Company or a Subsidiary on that date.     e.   An Optionee
shall become 100% vested in the total Optioned Shares hereunder on the day
preceding an event which constitutes a Change in Control as defined in the Plan.

     4. Term; Forfeiture. In the event of Optionee’s termination of employment
(or consulting agreement in the event Optionee is a consultant) with the Company
and its Subsidiaries (in each case, a “Termination”) for any reason other than
Optionee’s voluntary termination, for Cause or Optionee’s death or disability,
the Option outstanding on such date of Termination, to the extent vested on such
date, may be exercised by Optionee (or, in the event of Optionee’s subsequent
death, by Optionee’s Heir (as defined below)) within three (3) months following
such Termination, but not thereafter. However, in no event shall the Option be
exercisable after the tenth (10th) anniversary of the Date of Grant. To the
extent the Option is not vested on Optionee’s date of Termination, the Option
shall automatically lapse and be canceled unexercised as of such date.
     In the event that the Optionee voluntarily terminates his or her employment
(or consulting agreement in the event Optionee is a consultant) with the Company
or a Subsidiary, or if Optionee’s employment or consulting agreement is
terminated for Cause, any Option granted pursuant to this Agreement whether
vested or unvested shall be forfeited upon the date that the Optionee’s
Termination. Termination for “Cause” shall be termination resulting from (i) the

2



--------------------------------------------------------------------------------



 



continuing and material failure by the Optionee to fulfill the Optionee’s duties
as an employee or consultant of the Company or willful misconduct or gross
neglect in the performance of such duties, (ii) committing fraud,
misappropriation or embezzlement in the performance of the Optionee’s duties as
an employee or consultant of the Company, or (iii) the Optionee’s commission of
any felony for which the Optionee is convicted and which, as determined in good
faith by the Company, constitutes a crime involving moral turpitude. For the
purposes of the definition of Cause, the term “Company” includes Subsidiaries of
the Company.
     In the event of Optionee’s Termination by reason of death or disability, as
defined by the Committee in its sole discretion pursuant to the terms of the
Plan, the Option shall be fully vested on such date of termination and may be
exercised by Optionee or, in the event of Optionee’s death, by the person to
whom Optionee’s rights shall pass by will or the laws of descent and
distribution (“Heir”), at any time within the twelve (12) month period beginning
on Optionee’s Termination, but not thereafter. However, in no event shall the
Option be exercisable after the tenth (10th) anniversary of the Date of Grant.
     Notwithstanding the above, if the Optionee has an employment agreement with
the Company, or any other agreement with the Company which governs the terms and
conditions of their options, the terms of such agreement shall govern the terms
and conditions of the term and forfeiture of their options.
     5. Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Optionee, the Stock Option
may be exercised only by the Optionee, or by the Optionee’s guardian or personal
or legal representative (in the event of his or her disability or by a broker
dealer subject to Section 2.3 of the Plan).
     6. No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of stock shall be issued.
     7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Option may be exercised by the
delivery of written notice to the Committee or designated Company representative
setting forth the number of shares of Common Stock with respect to which the
Option is to be exercised, the date of exercise thereof (the “Exercise Date”)
which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. On the Exercise Date, the
Optionee shall deliver to the Company consideration with a value equal to the
total Option Price of the shares to be purchased, payable to the Company in full
in either: (i) in cash, or (ii) subject to prior approval by the Committee in
its discretion, by withholding Shares which otherwise would be acquired on
exercise having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price, or (iv) subject to prior approval by the Committee in
its discretion, by a combination of (i), and (ii) above.
     The Committee, in its discretion, also may allow the Option Price to be
paid with such other consideration as shall constitute lawful consideration for
the issuance of Shares (including, without limitation, effecting a “cashless
exercise” with a broker of the Option), subject to applicable securities law
restrictions and tax withholdings, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law. A
“cashless exercise” of an Option is a procedure by which a broker provides the
funds to the Optionee to

3



--------------------------------------------------------------------------------



 



effect an Option exercise, to the extent consented to by the Committee in its
discretion. At the direction of the Optionee, the broker will either (i) sell
all of the Shares received when the Option is exercised and pay the Optionee the
proceeds of the sale (minus the Option Price, withholding taxes and any fees due
to the broker) or (ii) sell enough of the Shares received upon exercise of the
Option to cover the Option Price, withholding taxes and any fees due the broker
and deliver to the Optionee (either directly or through the Company) a stock
certificate for the remaining Shares.
     As soon as practicable after receipt of a written notification of exercise
and full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of the Optionee, in the name of the Optionee or other appropriate
recipient, Share certificates for the number of Shares purchased under the
Option. Such delivery shall be effected for all purposes when the Company or a
stock transfer agent of the Company shall have deposited such certificates in
the United States mail, addressed to Optionee or other appropriate recipient.
     If the Optionee fails to pay for any of the Shares specified in such notice
or fails to accept delivery thereof, then the Option, and right to purchase such
Shares may be forfeited by the Company.
     8. Nonassignability. The Stock Option is not assignable or transferable by
the Optionee except by will or by the laws of descent and distribution or
pursuant to a domestic relations order that would qualify as a qualified
domestic relations order as defined in Section 414(p) of the Code, if such
provision were applicable to the Stock Option and as otherwise permitted under
Section 4.2 of the Plan.
     9. Rights as Stockholder. The Optionee will have no rights as a stockholder
with respect to any shares covered by the Stock Option until the issuance of a
certificate or certificates to the Optionee for the Optioned Shares. The
Optioned Shares shall be subject to the terms and conditions of this Agreement
and Plan regarding such Shares. Except as otherwise provided in Section 10
hereof, no adjustment shall be made for dividends or other rights for which the
record date is prior to the issuance of such certificate or certificates.
     10. Adjustment of Number of Optioned Shares and Related Matters. The number
of shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Section 4.5 of the
Plan.
     11. Nonstatutory Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.
     12. Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in any Shares is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.
     13. Optionee’s Representations. Notwithstanding any of the provisions
hereof, the Optionee hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Optionee hereunder, if the exercise thereof or the issuance of such
shares shall constitute a violation by the Optionee or the Company of any
provision of any law or regulation of any governmental authority or Company

4



--------------------------------------------------------------------------------



 



policies, or the rules of the stock exchange on which the Common Stock is
listed. Optionee acknowledges and agrees that if he or she is an officer,
director or key employee of the Company, Optionee will be subject to the
Company’s securities trading policy as it may be in effect from time to time and
which may “black out” periods of time during which the Stock Option may not be
exercised or which may also limit the amount of Shares that may be purchased or
sold to a number that is less than requested by the Optionee. Any determination
in this connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Optionee are subject to all
applicable laws, rules, and regulations, rules of the stock exchange on which
the Common Stock is listed and policies of the Company.
     14. Investment Representation. The Optionee represents and warrants to the
Company that all Common Stock which may be purchased hereunder will be acquired
by the Optionee for investment purposes for his own account and not with any
intent for resale or distribution in violation of federal or state securities
laws.
     15. Optionee’s Acknowledgments. The Optionee acknowledges receipt of a copy
of the Plan, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option subject to all the terms and
provisions thereof. The Optionee hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Committee, the Company or the
Board, as appropriate, upon any questions arising under the Plan or this
Agreement.
     16. Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule that might refer the governance, construction, or
interpretation of this agreement to the laws of another state).
     17. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Optionee the right to continue in the employ or to
provide services to the Company, its Affiliates or any Parent or Subsidiary or
their Affiliates, whether as an employee or as a consultant or as an Outside
Director, or interfere with or restrict in any way the right of the Company or
any of the other foregoing entities to discharge the Optionee as an employee,
consultant or Outside Director at any time.
     18. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
     19. Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Optionee against
the Company, whether predicated on this Agreement or

5



--------------------------------------------------------------------------------



 



otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements that are set forth in this Agreement.
     20. Entire Agreement. This Agreement together with the Plan supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.
     21. Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person or entity shall be permitted
to acquire any Optioned Shares without first executing and delivering an
agreement in the form satisfactory to the Company making such person or entity
subject to the restrictions on transfer contained herein.
     22. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Company may amend the Plan or revoke this Stock Option to the extent permitted
by the Plan.
     23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
     24. Gender, Number and Term Optionee. Words of any gender used in this
Agreement shall be held and construed to include any other gender, and words in
the singular number shall be held to include the plural, and vice versa, unless
the context requires otherwise. Whenever the term “Optionee” is used herein
under circumstances applicable to any other person or persons to whom this award
may be assigned in accordance with the provisions of Paragraph 8, the term
“Optionee” shall be deemed to include such person or persons.
     25. Independent Legal and Tax Advice. Optionee acknowledges that the
Company has advised Optionee to obtain independent legal and tax advice
regarding the grant and exercise of the Option and the disposition of any Shares
acquired thereby.
     26. Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Optionee, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

  a.   Notice to the Company shall be addressed and delivered as follows:

6



--------------------------------------------------------------------------------



 



Synthesis Energy Systems, Inc.
Three Riverway, Suite 300
Houston, Texas 77056
Attn: Corporate Secretary
Fax: (832) 494-1006

  b.   Notice to the Optionee shall be addressed and delivered to Optionee’s
address as set forth in the Company’s records.

     27. Tax Requirements.

  a.   Tax Withholding. This Option is subject to and the Company shall have the
power and the right to deduct or withhold, or require the Optionee to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Plan and this Option.     b.  
Share Withholding. With respect to tax withholding required upon the exercise of
Stock Options or upon any other taxable event arising as a result of the Stock
Option, Optionee may elect, subject to the approval of the Committee in its
discretion, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All such elections shall be made in writing, signed
by the Optionee, and shall be subject to any restrictions or limitations that
the Committee, in its discretion, deems appropriate. Any fraction of a Share
required to satisfy such obligation shall be disregarded and the amount due
shall instead be paid in cash by the Optionee.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.

            COMPANY:

SYNTHESIS ENERGY SYSTEMS, INC.
      By:           Name:           Title:           OPTIONEE:
            (Optionee Name)           

7